Citation Nr: 1019854	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-22 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO granted service connection for 
PTSD and assigned a 50 percent disability rating effective 
June 16, 2006, and granted service connection for bilateral 
hearing loss and assigned a 10 percent rating effective 
January 26, 2006.

A video conference hearing was held in April 2010 with the 
Veteran in Muskogee, Oklahoma, before the undersigned 
Veterans Law Judge, sitting in Washington, D.C., who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted 
additional evidence in support of his claim, along with an 
appropriate waiver of RO consideration.  Therefore, the Board 
may proceed.  See 38 C.F.R. § 20.1304(c) (2009) (any 
pertinent evidence accepted directly at the Board must be 
referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by impaired impulse 
control, a near-total inability to establish and maintain 
relationships, mild memory loss, some suicidal and homicidal 
ideation, and severe deficiencies in the areas of work, 
family relations, and mood.

2.  The medical evidence of record indicates that the Veteran 
manifests no worse than Level II hearing in the right ear and 
Level XI hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.125-4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in June 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received 
full notice for his service connection claims.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the Veteran's September 2007 notice of disagreement (NOD), 
he took issue with the initial disability ratings assigned 
and is presumed to be seeking the maximum benefits available 
under the law for each issue.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a June 2008 statement of the 
case (SOC) which contained, in part, the pertinent criteria 
for establishing a higher rating.  See 38 U.S.C.A. § 
7105(d)(1).  The Veteran also received a separate letter in 
June 2008 informing him of the criteria for establishing a 
higher rating.  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant. See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment 
records, private treatment records, VA authorized examination 
reports, lay statements, and hearing transcript have been 
associated with the claims file.  The Board specifically 
notes that the Veteran was afforded VA examinations with 
respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are based on a review of the Veteran's claims file; 
contain a description of the history of the disabilities at 
issue; document and consider the relevant medical facts and 
principles; and record the relevant findings for rating the 
Veteran's PTSD and hearing loss.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.



B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

1.  PTSD

The Veteran was assigned a 50 percent disability rating under 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2009).

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the Veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  GAF scores from 71 to 80 reflect transient symptoms, 
if present, and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
arguments); resulting in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind school work).  DSM-IV at 46-47.  
GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.

The Veteran was afforded a VA QTC examination in September 
2006.  With respect to current symptoms, the Veteran reported 
sleepless nights, worry, depression, an inability to stick 
with a job, and a lack of patience.  He wanted to kill his 
previous two bosses.  He also reported withdrawing from 
friends and family.  The effect these symptoms have on total 
daily functioning include mistrust of others, anxiety 
attacks, wanting to kill people, and withdrawing from others.  
He indicated that panic attacks occurred more than once per 
week.  The Veteran was not receiving treatment for his 
condition, nor had he been hospitalized for it.  He had poor 
relationships with his supervisors and co-workers.  He 
described his familial relationships as good, though he did 
not engage in any activities with them.  

On examination, the Veteran was appropriately dressed and 
groomed.  His behavior was appropriate.  His mood was anxious 
and depressed, and his affect was abnormal.  His speech was 
normal.  An intermittent delusional history was present, as 
the Veteran expressed a feeling that people are against him.  
During examination, however, there were no observed delusions 
or hallucinations.  Thought processes were appropriate.  
Judgment was not impaired, though abstract thinking was 
abnormal.  The Veteran could not interpret proverbs well.  
Memory was mildly impaired.  The Veteran forgot names, 
directions, and recent events.  Suicidal ideation was absent.  
The Veteran's GAF score was 50.  The examiner remarked that 
the Veteran's symptoms caused occupational and social 
impairment with occasional decrease in work efficiency and an 
intermittent inability to perform occupational tasks.

In VA treatment records dated April 2007, the Veteran 
reported sitting at home all day, and that he was not 
interested in any of the things he used to enjoy.  He slept 
during the day and had difficulty sleeping at night.  His 
appetite was poor.  He was irritable and avoided old friends.  
He reported having flashbacks and nightmares, and was easily 
startled.

In February 2008, the Veteran reported feeling depressed.  He 
was not sleeping, experienced hypervigilance, had a "short 
fuse," and did not want to participate in any regular 
activities or go to work.  A few weeks prior, he thought 
about driving his pickup truck into a brick wall.  He was 
having difficulty dealing with "youngsters at work pushing 
his buttons."

During an additional visit in March 2008, the Veteran 
reported feeling depressed, and experienced interrupted 
sleep, nightmares, intrusive thoughts, and irritability.  
Noise and too many people made him very anxious.  Although he 
loved his children and grandchildren, the noise and confusion 
during the holidays made family gatherings extremely 
difficult for him.  He stated he would rather be secluded.  
He had difficulty at work with his younger assistants and 
complained of their loud music.  The treating physician noted 
that the Veteran expressed some suicidal ideation, but with 
no plan or intent.  The Veteran's GAF score was 60.

The Veteran was seen again in March 2009.  He continued to 
work full time, but felt anxious being around people.  His 
sleep was impaired, and he reported some anhedonia.  He had 
some nightmares.  He denied any suicidal or homicidal 
ideation.  On examination, he was oriented in 4 spheres.  His 
speech was normal and his eye contact was fair.  His mood was 
"fine" and his affect was restricted and labile.  His 
thought process was logical and goal oriented, and he denied 
any hallucinations or delusions.  Memory was grossly intact 
and insight was fair, though judgment was limited at times.  
An additional visit in July 2009 yielded similar findings, 
though the Veteran reported the recent death of his mother.

The Veteran was afforded an additional VA examination in 
August 2009.  He reported having intrusive thoughts about 
killing the Vietnamese, and about his fellow soldiers being 
killed.  Prior to taking medication, he had nightmares about 
3 times per week and slept 3 to 4 hours per night.  
Currently, he had nightmares about once per month.  He 
complained of difficulty maintaining his concentration.  
He continued to experience anxiety and irritability, and had 
angry outbursts at home and at work.  He struggled with 
hypervigilance when he was in enclosed spaces or with large 
crowds.  He felt detached from most people and had diminished 
interest in activities he previously enjoyed.  He typically 
avoided social interaction.  He worked full time building 
emergency vehicles.  He repeatedly told his boss to keep the 
younger employees away because they got on his nerves, but 
denied losing time at work due to PTSD symptoms.  He was 
belligerent with his wife on a daily basis.  He had only one 
friend.  He had attended stress and anger management classes, 
and was also treated with Prazosin and Bupropion. 

On examination, the Veteran was casually dressed, but was 
unshaven and mildly disheveled.  He was oriented in 4 
spheres.  He was mildly depressed, with particular sadness 
regarding the death of his mother 1 month prior.  His affect 
was congruent with his mood.  He had adequate eye contact, 
but appeared anxious throughout the examination.  He 
requested that the door of the examination room remain open 
to alleviate his nervousness.  He was able to remember 1 of 3 
words, and was unable to complete a serial 7's exercise.  
There was no sign of derailment, tangentiality, or 
circumlocution in the Veteran's thought process, and denied 
any delusions or hallucinations.  He admitted to fleeting 
suicidal thoughts with no plan or intent.  He denied any 
homicidal ideation.  He denied drug abuse, but admitted to 
drinking a beer after work, and drinking no more than a 12-
pack of beer on the weekends.  His GAF score was 60.

VA treatment records dated September 2009 show the Veteran 
was still grieving the loss of his mother, and he reported 
the death of another friend he knew from Vietnam.  He was 
still working, and after work he usually stayed home.  He 
continued to have nightmares.  On examination, he was 
oriented in 4 spheres.  His speech was normal and his eye 
contact was fair.  His mood was "down" and his affect was 
restricted and labile.  His thought process was logical and 
goal oriented, and he denied any hallucinations or delusions.  
Memory was grossly intact and insight was fair, though 
judgment was limited at times.

In support of his claim, the Veteran also submitted reports 
from his workplace which indicated that he had difficulty 
interacting with others.  These reports, dated December 2009 
and January 2010, stated that the Veteran was not getting 
along with most of his co-workers, and that he was not 
completing his work on time.  A lay statement from a co-
worker also described how the Veteran's anger and emotional 
issues, as well as an inability to concentrate, impaired his 
ability to do his job.

The Veteran testified at a video conference hearing in April 
2010.  With respect to PTSD, he stated that his relationship 
with his daughter has suffered because he cannot tolerate 
being around her children.  He did not have any friends.  He 
reported a lack of motivation in maintaining his appearance, 
and his wife had to "stay on him" to clean up.  He had 
difficulty at work with the younger workers, and complained 
to his boss that they played loud music which the Veteran 
could not tolerate.  He did not accompany his wife to go 
shopping because there were lots of people at the 
supermarket.  He had outbursts of anger which he usually 
dealt with by isolating himself from others.  The Veteran's 
wife testified regarding an incident in which the Veteran got 
angry with her after a long memorial service for her aunt.  
She also stated that the Veteran continued to have nightmares 
despite being treated with medication.  When not at work, he 
stayed home.  He had occasional 5 minute conversations with 
the neighbor.  

Based on the evidence of record, the Board finds that an 
initial disability rating of 70 percent is warranted for the 
Veteran's PTSD.  Although the Veteran does not endorse 
several of the symptoms associated with a 70 percent rating, 
such as obsessional rituals, illogical speech, or spatial 
disorientation, the evidence does include findings of 
suicidal and homicidal ideation, impaired impulse control, a 
near-total inability to establish and maintain relationships, 
and severe deficiencies in the areas of work, family 
relations, and mood. There is also evidence of difficulties 
with memory, sleep impairment, and maintaining appearance.

The Board recognizes that the Veteran's GAF score of 60 
indicates only mild to moderate impairment. However, the 
Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  
Rather, the Board considers the Veteran's entire disability 
picture, including GAF scores.  Furthermore, the Board need 
not accept a GAF score as probative.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same).  As such, in viewing the evidence of record in its 
entirety, the Board finds that the Veteran's overall 
disability picture for this period continues to most closely 
approximate that contemplated by a 70 percent evaluation.

A higher 100 percent evaluation is not warranted in this 
case.  There is no indication that the Veteran's PTSD was 
manifested by persistent delusions or hallucinations, memory 
loss regarding basic concepts such as his own name, a 
persistent danger of hurting himself or others, gross 
impairment of thought process or communication, grossly 
inappropriate behavior, or other symptoms consistent with a 
100 percent rating.

2.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be 
evaluated separately.

Private treatment records dated May 2006 include puretone 
audiograms.  The Board, lacking medical expertise, may not 
interpret these results.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).

The Veteran's spouse submitted a statement dated May 2006.  
She stated that the Veteran had a difficult time hearing on 
the phone and in crowded rooms.  He feared missing something 
of importance, and wanted his wife to be wherever he went.  
She and others often had to repeat themselves in order for 
the Veteran to respond correctly.  He also had difficulty at 
work.

The Veteran was afforded a VA QTC examination in August 2006.  
The Veteran reported having difficulty hearing verbal 
instructions.  External ear and auricle examinations were 
normal bilaterally.  Puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
60
80
LEFT
110
110
110
110
110

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 0 percent in the left ear.  The 
average hearing loss in the right ear was 53 decibels [15 + 
55 + 60 + 80 = 210, 210/4 = 52.5~53].  The average hearing 
loss in the left ear was reported as 110 decibels [110 + 110 
+ 110 + 110 = 440, 440/4 = 110].

VA treatment records indicate the Veteran underwent 
audiological testing in April 2007, April 2008, and January 
2009.  However, the Board notes that these findings do not 
meet the requirements of 38 C.F.R. § 4.85(a) discussed above.  
Records reflect that speech discrimination testing utilized 
the "HL list," rather than the specified Maryland CNC test.  
Additionally, these records indicate that insert earphones 
were used to determine puretone thresholds.  Therefore, these 
findings are not valid for rating the Veteran's hearing loss 
disability.



The Veteran was afforded a VA examination in August 2009.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
50
60
70
LEFT
105
110+
115+
115+
115+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 0 percent in the left ear. The 
average hearing loss in the right ear was 48 decibels [10 + 
50 + 60 + 70 = 190, 190/4 = 47.5~48].  The average hearing 
loss in the left ear was 110+ decibels.

The Veteran and his wife testified at a video conference 
hearing in April 2010.  With respect to the issue of hearing 
loss, the Veteran stated that he received hearing aids which 
have somewhat improved his condition.  However, he still had 
difficulty in crowded situations.  He worked building police 
cars, and his workplace was very noisy.  Sometimes he had to 
step outside until the noise level dropped.  He also had to 
have instructions repeated to him.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent is not warranted for bilateral 
hearing loss.  First, the Board notes that puretone 
thresholds indicate profound hearing loss in the left ear 
throughout the period on appeal, manifested by puretone 
threshold averages greater than 100 decibels and speech 
discrimination scores of 0 percent.  Utilizing the mechanical 
application of the rating schedule in accordance with Table 
VI of the Schedule for Rating Disabilities, puretone 
threshold averages of 98 decibels or higher with a speech 
discrimination score less than 34 percent result in a numeric 
designation of XI for hearing impairment of the left ear 
throughout the period on appeal.

Next, the Board notes that hearing levels in the Veteran's 
right ear vary between the August 2006 QTC examination and 
the August 2009 VA examination.  In August 2006, a puretone 
threshold average of 58 decibels with a speech discrimination 
score of 90 percent result in a numeric designation of II.  
In August 2009, a puretone threshold average of 48 decibels 
with a speech discrimination score of 96 percent result in a 
numeric designation of I.

However, a designation of either I or II for the right ear, 
in combination with the designation of XI for the left ear, 
would result in a 10 percent disability rating under Table 
VII.  These findings span a period as early as August 2006 to 
as recent as August 2009.  Therefore, a 10 percent rating is 
appropriate throughout the period on appeal.

In addition to the foregoing, the Board has considered the 
application of 38 C.F.R. § 4.86 [exceptional patterns of 
hearing impairment].  However, the medical evidence of record 
does not indicate that the Veteran's right ear hearing loss 
meets the criteria under that section (or has met it at any 
point in time during the appeal period).  As discussed above, 
the Veteran's left ear hearing loss, when evaluated under 
Table VI, results in a designation of XI, which is the 
maximum designation available.  Thus, consideration under 
38 C.F.R. § 4.86 is moot for the left ear.

3.  Extraschedular consideration

In evaluating the Veteran's claims for higher ratings, the 
Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
PTSD and hearing loss with the established criteria found in 
the rating schedule for those disabilities shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for those disabilities.  There is no 
persuasive evidence in the record to indicate that these 
service-connected disabilities on appeal would cause any 
impairment with employment over and above that which is 
already contemplated in the assigned schedular rating.  
Although the Veteran reported that both disabilities on 
appeal affected his performance at work, the record indicates 
that he has nonetheless maintained full-time employment.  
Moreover, the assigned ratings, particularly the 70 percent 
disability rating for PTSD, already contemplate a significant 
impact on the Veteran's employment.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disabilities have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


